BELCHER, C. C.
This is an appeal by the defendant from an order granting the plaintiff a new trial. The motion was made and granted upon the ground that the evidence did not justify the decision and judgment. It is settled law in this state that a motion for new trial, made upon the ground of the insufficiency of the evidence to justify the verdict, or other decision, is addressed to the sound legal discretion of the court, and an order granting a new trial on such ground will not be reversed unless it appear that there has been a manifest abuse of that discretion: Phelps v. Union C. M. Co., 39 Cal. 407; Pierce v. Schaden, 55 Cal. 406; Bronner v. Wetzlar, 55 Cal. 419. In this ease we see no such abuse of discretion as would warrant a reversal of the order, and it should therefore be affirmed.
We concur: Searls, C.; Foote, C.
By the COURT.—For the reasons given in the foregoing opinion the order is affirmed.